     Case 1:21-cv-00705-NONE-JLT Document 6 Filed 09/01/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11 ALLAN WILLIAMS,                                     Case No. 1:21-cv-00705 NONE JLT
12                 Plaintiff,                          ORDER STRIKING ORDER TO SHOW
                                                       CAUSE (Doc. 5); ORDER TO SHOW
13          v.                                         CAUSE WHY SANCTIONS SHOULD NOT
                                                       BE IMPOSED FOR THE PLAINTIFF’S
14 JAYDIV INC.,                                        FAILURE TO PROSECUTE THIS
                                                       ACTION; ORDER VACATING THE
15                 Defendant.                          MANDATORY SCHEDULING
                                                       CONFERENCE
16

17          The Court ordered the plaintiff to show cause why sanctions should not be imposed for
18 the failure to serve the summons and complaint. (Doc. 5) The Court issued this order in error

19 and it is WITHDRAWN. Instead, the plaintiff filed a proof of service four months ago, and the

20 defendant has failed to respond to the complaint. Thus, the Court ORDERS:

21          1.     Within 14 days, the plaintiff SHALL show cause why sanctions should not be

22 imposed for his failure to prosecute this action. Alternatively, the plaintiff SHALL seek entry of

23 default against the defendant.

24          2.     The mandatory scheduling conference is VACATED.

25

26 IT IS SO ORDERED.
27      Dated:     August 31, 2021                            _ /s/ Jennifer L. Thurston
                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
28
